                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


CEAZAR ANTWON ABERNATHY,

                   Petitioner,                     Case No. 16-cv-14212
                                                   Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

               Respondent.
__________________________________________________________________/

   ORDER (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (ECF No. 1), (2) DENYING A CERTIFICATE OF APPEALABLITY, AND
    (3) GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Petitioner Ceazar Antwon Abernathy is a state prisoner in the custody of the

Michigan Department of Corrections. He is serving a sentence of ten to twenty years

for a conviction of second-degree home invasion, Mich. Comp. Laws § 750.110a(3),

imposed following a jury trial in Saginaw County Circuit Court.

      On November 29, 2016, Abernathy filed a petition for a writ of habeas corpus

in this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) He seeks habeas

relief on the ground that he is actually innocent. The Court has carefully reviewed

the petition and concludes that it does not state a claim upon which relief may be

granted. Therefore, the Court DENIES the petition. The Court further DENIES
Abernathy a certificate of appealability. However, the Court GRANTS Abernathy

permission to appeal in forma pauperis.

                                          I

                                          A

      The Michigan Court of Appeals described the facts underlying Abernathy’s

conviction as follows:

            On September 2, 2010, [Abernathy] approached two
            homes located near each other, rang the doorbells, and
            asked if a “Melanie” or “Melodie” lived at the home. Each
            time, after being told that no one with that name lived
            there, [Abernathy] entered the passenger side of a tan-
            colored Cadillac and drove away. Both homeowners
            contacted the local police because the events seemed
            suspicious. Shortly thereafter, the Cadillac was located in
            the driveway of a home a couple miles away. The first
            responding officer noticed that the front door of the house
            had been kicked in and firearms were lying on the porch.
            No one was in the house, but two people were spotted in
            the cornfield behind the house. Shortly thereafter, one
            suspect [a man named Marquell Hulett] was located and
            arrested. The bottom of his shoe matched the impression
            on the front door. Another officer waited for [Abernathy]
            to exit the cornfield and, when he did, he was arrested.
            Neither suspect had a weapon. Inside the home, jewelry
            and other items had been piled on a bed. A gun cabinet in
            the bedroom had been pried open with a knife. The eight
            firearms had been removed and placed on the front porch
            of the home; none were missing.


People v. Abernathy, 2012 WL 6913916, at *1 (Mich. Ct. App. Nov. 20, 2012).




                                          2
                                          B

      Abernathy and Hulett were each charged with conspiracy to commit first-

degree home invasion, Mich. Comp. Laws §§ 750.157a, 750.110a(2); and second-

degree home invasion, Mich. Comp. Laws § 750.111a(3). The state trial court

granted a motion for separate trials, and Abernathy came to trial first. The jury

convicted him on both charges, and the state court sentenced him to 216 months to

360 months imprisonment. (See Sentencing Tr., ECF No. 10-13, PageID.361.)

      Following Abernathy’s conviction, Hulett made a plea bargain and entered

guilty pleas to charges of second-degree home invasion and felony-firearm. He was

sentenced to two years in prison for the felony firearm offense and ten months on a

tether on the second-degree home invasion charge. (See ECF No. 10-19,

PageID.461.)

      Abernathy appealed his conviction to the Michigan Court of Appeals. In his

appeal, he raised only a single issue: that there was insufficient evidence to support

his conviction for conspiracy to commit first-degree home invasion. The Michigan

Court of Appeals agreed, vacated that conviction, and remanded for resentencing on

the second degree home invasion conviction. Abernathy, 2012 WL 6913916, at *2.

The trial court resentenced Abernathy to ten to twenty years imprisonment.




                                          3
                                          C

      In August 2014, Abernathy filed a motion for relief from judgment in the state

trial court. He argued that newly-discovered evidence – a letter from Hulett in which

Hulett said that he alone committed the home invasion and that Abernathy did not

participate in the home invasion – warranted a new trial. The trial court denied the

motion on the merits (in an Opinion and Order described in more detail below). (See

12/1/2014 Op. and Order, ECF No. 10-17.) Abernathy sought leave to appeal that

ruling, and the Michigan Court of Appeals and Michigan Supreme Court both denied

leave. See People v. Abernathy, No. 327523 (Mich. Ct. App. Aug. 26, 2015) (ECF

No. 10-19); People v. Abernathy, 880 N.W.2d 560 (Mich. 2016).

      Abernathy then filed this habeas corpus petition. He seeks relief on the ground

that new, reliable evidence – i.e., Hulett’s letter -- clearly demonstrates that he is

actually innocent of the crime for which he stands convicted.

                                         II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners challenging

their state court convictions. AEDPA provides in relevant part:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted with respect to any claim that was

                                          4
            adjudicated on the merits in State court proceedings unless
            the adjudication of the claim –

               (1) resulted in a decision that was contrary to, or
               involved an unreasonable application of, clearly
               established Federal law, as determined by the
               Supreme Court of the United States; or

               (2) resulted in a decision that was based on an
               unreasonable determination of the facts in light of
               the evidence presented in the State court
               proceeding.

28 U.S.C. § 2254(d).

      “The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.

465, 473 (2007).

                                        III

      The state trial court adjudicated Abernathy’s claim of actual innocence

based on newly-discovered evidence on the merits:

            The alleged newly discovered evidence that Defendant
            relies on is a December 16, 2013 handwritten letter signed
            by his Co-Defendant, Hulett. In his letter, Hulett states in
            relevant part:

               I would like to step up and let the courts know that
               my co-defendant Ceazar Abernathy did not commit
               the 2nd degree home invasion he was convicted of.
               As evidence confirms, I “Marquell Hulett” kicked
               the door at 1110 N. Beyer Road on September 2,
               2010. Ceazar Abernathy had no knowledge of my
                                         5
   intention to invade that home. I entered the home
   of 1110 N. Beyer Rd. on September 2, 2010 without
   permission, and upon enter [sic] I noticed a gun
   cabinet .... I grabbed all the guns in my arms and
   preceeded [sic] out the front door to my car. I first
   noticed Ceazar Abernathy was not in the car when I
   got to the door. Once I was on the porch I notice
   [sic] the headlights of a blue state police car pulling
   behind my cadillac [sic]. I slowly dropped the guns
   onto the porch and backed into the house. I pushed
   the door closed and ran out the back door into the
   woods. After running awhile I noticed Ceazar
   Abernathy sitting in the woods. He approached me
   angry, stating how he was on parole and I knew he
   was in the car so I shouldn’t have brought him or
   even did it .... I didn’t see Ceazar again until we
   were both at the station being interrogated. We got
   to the county jail and after arraignment, was [sic]
   sent to the same cell. In the cell we got into it
   because it was my fault that he may have been on
   his way back to prison .... I was so scared knowing
   I could go to prison for 20 years that there was no
   way I was going to confess to anything .... I’m
   coming now to confess that I did this 2nd degree
   home invasion by myself. Ceazar is in prison for a
   crime he did not commit nor had any knowledge of.
   When I picked him up that morning he was high off
   promethezine [sic] and codine [sic] which is why I
   believe he slept so hard. I was supposed to be
   dropping him off to a female friend of his ....

(See letter dated December 16, 2013).

In order to qualify for a new trial based on newly
discovered evidence, the defendant must satisfy the
following four-part test: (1) “the evidence itself, not
merely its materiality, was newly discovered’; (2) ‘the
newly discovered evidence was not cumulative’; (3) ‘the
party could not, using reasonable diligence, have
discovered and produced the evidence at trial’; and (4) the
                             6
evidence makes a different result probable on retrial.”
People v Cress, 468 Mich. 678, 692 (2003), citing People
v Johnson, 451 Mich. 115, 118, n. 6 (1996).

In People v Terrell, 289 Mich. App. 553 (2010), the Court
of Appeals examined, as a matter of first impression,
whether a codefendant’s posttrial or postconviction
testimony qualifies as newly discovered evidence
sufficient to warrant a new trial. In that case, the defendant
and his codefendant were tried jointly for the nonfatal
shooting of another man. The defendant was convicted of
assault with intent to murder and related weapons
offenses. The codefendant invoked his Fifth Amendment
privilege against self-incrimination and was acquitted. Id.,
pp 555-557. The defendant subsequently moved for a new
trial on the basis of newly discovered evidence in the form
of testimony from his codefendant and another witness.
After an evidentiary hearing, the trial court ruled that the
testimony of the other witness was cumulative and
therefore did not warrant a new trial. However, the trial
court granted a new trial on the basis of the codefendant’s
testimony that the victim was also armed and that another
suspect was solely responsible for shooting the victim. Id.,
p 557.

                            ***

… In deciding the issue, the Terrell Court adopted the
approach of the majority of federal circuits, to hold that “a
codefendant’s posttrial or postconviction willingness to
provide exculpatory testimony constitutes newly available
evidence, not newly discovered evidence, and that if the
defendant knew or should have known of the evidence
before or during trial, the evidence was not discovered
after trial and a new trial is not warranted[.]” Id., p 561.

                            ***

The Terrell Court then considered whether the defendant
in that case knew or should have known that his
                              7
codefendant could offer material testimony regarding the
defendant’s role in the charged offenses at the time of his
trial. Id., p 569. Examining the trial court’s record, the
Terrell Court found that the defendant knew or should
have known that his codefendant could have offered
material exculpatory evidence[.]

                            ***

Because the defendant knew or should have known that
his codefendant could offer material exculpatory
testimony regarding the defendant’s role in the charged
crimes, the Terrell Court determined that the defendant
had failed to establish the first element of the Cress test for
a new trial, i.e., that the evidence relied on was newly
discovered. See id, pp 560 & 570. Accordingly, the Court
of Appeals reversed the trial court’s order granting the
defendant a new trial.

In the instant case, Defendant argues that his
CoDefendant’s posttrial statements set forth in the
December 16, 2013 letter, constitute newly discovered
evidence to satisfy the first prong of the Cress test because
these statements were “unavailable” to Defendant and his
attorney at the time of his trial. However, under Terrell,
supra, a codefendant’s posttrial or postconviction
willingness to provide exculpatory testimony does not
qualify as newly discovered evidence sufficient to warrant
a new trial when Defendant knew or should have known
of this evidence before or during the original trial. As
explained in Terrell, a codefendant’s willingness to testify
after a trial does not automatically render the testimony
newly discovered because “one does not ‘discover’
evidence after trial that one was aware of prior to trial. To
hold otherwise stretches the meaning of the word
‘discover’ beyond its common understanding.” See id., p
568 (Internal citations omitted; emphasis in original).
Thus, the relevant inquiry is whether Defendant knew or
should have known, prior to his trial that Hulett could offer

                              8
material testimony regarding Defendant’s role in the
charged offenses. See Id., p 569.

Unlike the codefendant, in Terrell, Hulett did not formally
invoke his Fifth Amendment privilege to avoid testifying
at Defendant’s trial. Rather, Hulett claims that he did not
come forward to offer exculpatory testimony for
Defendant previously because “I was so scared knowing
that I could go to prison for 20 years that there was no way
I was going to confess to anything.” (See letter dated
December 15, [sic] 2013). Despite this distinction, the
legal and policy considerations underpinning the Court of
Appeals’ decision in Terrell also exist in this case, namely
the inherent unreliability of testimony from a codefendant
who has already been convicted and sentenced. People v
Cornwell, unpublished opinion per curiam of the Court of
Appeals issued May 1, 2012 (Docket No. 301660), 2012
WL 1521387, p *5 citing Terrell, supra, p 569. Hence, the
Terrell Court’s decision relative to what type of testimony
constitutes newly available evidence, and not newly
discovered evidence, also applies in this case. Cornwell,
supra.

As in Terrell, in this case, the Court finds that Defendant
knew or should have known that his Co-Defendant could
have offered material testimony regarding Defendant’s
role in the charged crimes at the time of trial. In his
Motion, Defendant avers that Hulett first spoke with
defense counsel concerning the case in late 2013, more
than two years after Defendant’s trial concluded.
However, Hulett and Defendant have both admitted that
they were together in Hulett’s car on the morning of the
home invasion. Also, in his December 16, 2013 letter,
Hulett claims that immediately after the home invasion,
Defendant angrily approached him in the nearby woods
and stated “I knew he was on parole and how I knew he
was in the car so I shouldn’t have brought him or even did
it.” (See letter dated December 16, 2013). Hulett also
alleges that, after their arrests, he and Defendant “got into
it” at the Saginaw County Jail because “it was my fault
                             9
            that he may have been on his way back to prison.” (See
            letter dated December 16, 2013). If Hulett’s posttrial
            statements are to be believed, then Defendant certainly
            knew at the time of his trial that Hulett could have offered
            material exculpatory testimony.               Under these
            circumstances, Hulett’s posttrial statements constitute
            newly available evidence, not newly discovered evidence,
            and do not satisfy the first prong of the four-part Cress test
            for a new trial.

            Further, even if Defendant could show that Hulett’s
            posttrial statements were newly discovered evidence, his
            request for a new trial would still fail under the second
            prong of the Cress test because Hulett’s statements are
            cumulative of Defendant’s statements to Trooper Verga
            which were presented to the jury during trial. Finally,
            Hulett’s posttrial statements would not make a different
            result probable on retrial given the trial testimony of
            Officer Fulmer and the other circumstantial evidence
            which tended to show that Defendant and Hulett both
            planned and participated in the home invasion. For all of
            these reasons, therefore, the Court will deny Defendant’s
            Motion for Relief from Judgment.

(ECF No. 10-17, PageID.401-409.)

      This decision is neither contrary to Supreme Court precedent nor an

unreasonable application of Supreme Court precedent. The Supreme Court has not

ruled that a showing of actual innocence requires the setting aside of a lawfully-

obtained conviction. Thus, claims of actual innocence based on newly-discovered

evidence have not yet “been held to state a ground for federal habeas relief absent

an independent constitutional violation occurring in the underlying state criminal

proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). And the Sixth Circuit

                                         10
has “repeatedly indicated that such claims are not cognizable on habeas.” Cress v.

Palmer, 484 F.3d 844, 854 (6th Cir. 2007). See also Thomas v. Perry, 553 F. App’x

485, 486 (6th Cir. 2014) (As the district court properly held, Thomas’s freestanding

claim of actual innocence based on newly discovered evidence is not cognizable on

federal habeas review”); Wright v. Stegall, 247 F. App’x 709, 712 (6th Cir. 2007)

(“Since the Supreme Court has declined to recognize a freestanding innocence claim

in habeas corpus, outside the death-penalty context, this court finds that petitioner’s

claim is not entitled to relief under available Supreme Court precedent.”); Haynie v.

Buchanan, 2019 WL 5790995, at *2 (6th Cir. Sept. 24, 2019) (“[T]o the extent that

Haynie also claims that he is actually innocent, reasonable jurists would not debate

the district court’s conclusion that this claim is not cognizable in federal habeas

proceedings”). Consequently, Abernathy is not entitled to habeas relief based upon

his claim of actual innocence.

                                          IV

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (a “COA”) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing Section 2254 Proceedings now requires that

the Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” A COA may be issued “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

                                          11
2253(c)(2).   The substantial showing threshold is satisfied when a petitioner

demonstrates “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).

      In this case, the Court concludes that reasonable jurists would not debate the

Court’s conclusion that relief should be denied. Therefore, the Court denies

Abernathy a certificate of appealability.

      The standard for granting an application for leave to proceed in forma

pauperis (“IFP”) on appeal is a lower standard than the standard for COAs. See

Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002) (citing United States

v. Youngblood, 116 F.3d 1113, 1115 (5th Cir. 1997)). While a COA may only be

granted if a petitioner makes a substantial showing of the denial of a constitutional

right, a court may grant IFP status if it finds that an appeal is being taken in good

faith. See id. at 764-765; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a). “Good faith”

requires a showing that the issues raised are not frivolous; it does not require a

showing of probable success on the merits. Foster, 208 F.Supp.2d at 765. The Court

finds that an appeal could be taken in good faith and Abernathy may proceed in

forma pauperis on appeal. See id.




                                            12
                                         V

      For the reasons set forth above, the Court DENIES Abernathy’s petition for

writ of habeas corpus (ECF No. 1.)

      The Court further denies Abernathy a certificate of appealability, but it grants

him leave to appeal in forma pauperis.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: February 3, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         13
